PER CURIAM.
MICC Venture, the landlord of a commercial office space complex, appeals a final judgment following eviction of its tenant, T & L Electrical Corp. Although the landlord received a judgment in its favor, the landlord contends that it was entitled to be awarded the full amount of the unpaid rent for the remainder of the lease. The judgment falls short of encompassing that amount. The landlord concedes that there may have been a basis on which the trial court could have disallowed the damage item for damage to the sprinkler system, and the claim for administrative expense, but contends that the landlord’s claim otherwise should not have been reduced. The appellee tenant advised this court that after reviewing appellant’s brief, the tenant declined to defend the appeal. We treat the tenant’s notification as a *825confession of error. Accordingly, the final judgment is reversed and the cause remanded for entry of judgment in accordance with the landlord’s claim, with the exception of the items for the sprinkler system and administrative expense.
Reversed and remanded with directions.